Citation Nr: 0835392	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right foot 
sprain with a history of stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July 1985 and 
then again from August 1992 to April 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted entitlement to service 
connection for the residuals of a right foot sprain with a 
history of stress fracture and assigned a noncompensable 
rating effective April 21, 1998.  

In October 1999, the veteran presented testimony at a hearing 
conducted at the Wichita RO before a hearing officer.  A 
transcript of this hearing is in the veteran's claims folder.

In a May 2005 rating decision, the veteran was granted a 10 
percent rating effective April 21, 1998.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In September 2006, issue 
was remanded to ascertain whether the veteran wanted to 
continue his appeal.  In an August 2007, the veteran 
indicated that he did desire to continue his appeal and 
therefore the matter remains before the Board for appellate 
review.

Additionally in September 2006, this matter was remanded to 
obtain VA treatment records and to afford the veteran a VA 
examination.  The requested VA treatment records have been 
associated with the claims file and the veteran underwent a 
VA examination in April 2008.  As such, the Board finds that 
VA has substantially complied with the Board's remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right foot sprain with a history of stress fracture is 
not productive of moderately severe symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right foot sprain with a history of stress fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In 
this case, the veteran was provided proper notice in a July 
2003 letter.  Further, in this case, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for the residuals of a right foot 
sprain with a history of stress fracture.  In this regard, 
once service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  As noted above, pursuant to the September 2006 
remand, the veteran was provided an appropriate VA 
examination in April 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, the 
VA examination report addresses the rating criteria and is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
rating for the residuals of a right foot sprain with a 
history of stress fracture, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is assigned for moderate foot injuries.  A 20 
percent rating is assigned for moderately severe foot 
injuries.  A maximum 30 percent rating is warranted for 
severe injury.  With actual loss of use of the foot, a 40 
percent rating is assigned.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of flatfoot, bilateral weak foot, 
acquired pes cavus, or anterior metatarsalgia.  Although 
hallux valgus was found during the April 2004 VA examination, 
it was noted to be mild and therefore an additional rating 
under Diagnostic Code 5280 is not appropriate.  Similarly, 
the evidence does not support the application of Diagnostic 
Code 5281, valgus rigidus, Diagnostic Code 5282, hammer toe, 
and Diagnostic Code 5283, malunion or nonunion of the tarsal 
or metatarsal bones.  Moreover, the Board notes that the 
veteran was denied entitlement to service connection for his 
right ankle as secondary to his service-connected right foot 
disability in an October 1999 rating decision.  As such, 
consideration of the veteran's right ankle is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274.  
Therefore, the Board will evaluate the disability as provided 
under Diagnostic Code 5284.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2007).  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected. 
 When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board notes that although a 
December 1998 VA bone scan gave an impression of degenerative 
changes of the first metatarsal phalangeal joint, an August 
1998 VA x-ray of the right foot was found to be normal and 
the most recent x-ray of the right foot in April 2008 was 
also normal.  As noted above, arthritis must be shown by x-
ray.  In any event, the veteran is already assigned a 10 
percent disability evaluation for his service-connected 
residuals of a right foot sprain with a history of stress 
fracture and the medical evidence of record does not 
demonstrate involvement of 2 or more major joints or 2 or 
more minor joint groups to warrant a higher rating.  See 
38 C.F.R. § 4.45(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
residuals of a right foot strain with history of a stress 
fracture.  The medical evidence of record does not show the 
veteran to have a moderately severe right foot disability.  
In this regard, during the June 1998 feet and general medical 
VA examinations the veteran reported that he had pain when he 
walked far in his first metatarsophalangeal joint.  Upon 
physical examination, his right foot was grossly normal, the 
movement of the interphalangeal joints and 
metatarsophalangeal joints was also normal, and the bone was 
grossly normal.  The veteran was noted to have a normal gait.  
A January 1999 VA treatment entry indicated that there was no 
evidence of any current navicular fracture of the right foot.  

During an April 2004 VA examination, the veteran reported 
that most of the time, there was no pain in the right foot.  
He described a flare up of the right foot with certain 
activities such as weight bearing and stepping downstairs 
which was painful and occurred once per month and lasted 
fifteen minutes to half an hour.  The range of motion of the 
foot was within normal limits and there was no painful joint 
motion.  Subjectively, there was additional limitation of 
motion due to pain on flare up and tenderness to palpation at 
the first metatarsophalangeal area.  The foot was 
neurovascularly intact.  Posture for the right foot was 
within normal limits for rising on the toes and heels.  
Dorsiflexion of the great toes was within normal limits.  As 
such, the veteran has not been shown to have met the rating 
criteria for a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, as the preponderance of the objective 
medical evidence of record shows that the right foot 
disability is no more than moderate.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
right foot is not warranted on the basis of functional loss 
in this case, as the veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating, and 
no higher.  In addition to the reports of pain on movement, 
flare-ups, and tenderness to palpitation as referenced above, 
the Board acknowledges that veteran's most recent reports 
made during the April 2008 VA examination that he experienced 
swelling, stiffness, lack of endurance, and weakness while 
standing and walking but no fatigability.  However, the 
effect of this symptomatology is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5284.  Indeed after finding objective 
evidence of painful motion, weakness, and tenderness but no 
instability, swelling, abnormal weight bearing, or muscle 
atrophy, the VA examiner specifically found that the 
functional impairment from the right foot was painful motion 
from walking greater than two miles and the severity of his 
disability was considered moderate.  Moreover, it was noted 
that the right foot had a mild impact on exercise and 
recreation and moderate on sports.  In sum, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish a right foot disability 
to the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected residuals of a right foot sprain with a 
history of stress fracture.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284, DeLuca.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
residuals of a right foot sprain with a history of stress 
fracture are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected residuals of a right foot sprain with a history of 
stress fracture have caused frequent periods of 
hospitalization or marked interference with his employment.  
Further, during his April 2008 VA examination, the veteran 
reported that he reduced his walking at work to less than two 
hours per day to accommodate his left knee which helps his 
right foot.  He lost less than one week during the past year 
due to his foot.  As such, this does not indicated marked 
interference with employment.  Additionally, the Board finds 
that the rating criteria to evaluate his right foot 
reasonably describe the claimant's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right foot 
sprain with a history of stress fracture, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


